Citation Nr: 1602090	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-32 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for neck and arm conditions.

2.  Entitlement to an initial disability rating greater than 60 percent for bilateral hearing loss.

3.  Entitlement to an initial disability rating greater than 20 percent for diagnoses mellitus type II.

4.  Entitlement to an initial disability rating greater than 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to at total disability rating based on individual unemployability (TDIU).

6.  Entitlement to specially adapted housing or special home adaptation.  

REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney-At-Law

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1959 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2007 and May 2013, by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg Florida.  In February 2014, the Board remanded the claim for additional development.

As originally developed, the Veteran's appeal included the additional issue of entitlement to an evaluation greater than 40 percent for lumbosacral strain with lumbar discectomy.  This issue was considered in the June 2007 rating action on appeal.  It was also the subject of a notice of disagreement (NOD) and included in an August 2014 statement of the case (SOC).  However, the Veteran did not file a substantive appeal completing the steps necessary to perfect the claim for this disability.  This claim was not certified to the Board and neither the Veteran nor his representative has indicated an intent to pursue it.  See correspondence from private attorney dated October 19, 2015.  Moreover, VA has not explicitly or implicitly waived the requirement of filing a timely substantive appeal concerning the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the claim for entitlement to an increased rating for lumbosacral strain with lumbar discectomy is not before the Board and consideration herein is limited to only those issues listed on the first page of this decision.

FINDINGS OF FACT

1.  In December 2015, the Veteran submitted a written request to withdraw his appeals of entitlement to service connection for neck and arm conditions and entitlement to higher disability ratings for bilateral hearing loss and diabetes mellitus.

2.  The Veteran's PTSD is manifested primarily by, among other symptoms: intrusive thoughts, sleep impairment, nightmares, avoidance, irritability, and disturbances of motivation and mood consistent with Global Assessment of Functioning (GAF) scores of 60, 62, and 65.  These symptoms demonstrate occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

3.  The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence of record is in relative equipoise as to whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  

4.  The Veteran is service-connected for bilateral hearing loss, rated as 60 percent disabling; lumbosacral strain with lumbar discectomy, 40 percent disabling; coronary artery disease, status post stenting, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, PTSD, and radiculopathy of the right lower extremity each rated as 10 percent disabling. 

5.  The Veteran does not have the loss of use of both lower extremities, blindness, the loss of use of one lower extremity together with residuals of organic disease or injury, the loss of use of one lower extremity together with the loss of use of one upper extremity, the loss of use of both upper extremities, or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of the claims of entitlement to service connection for neck and arm conditions and entitlement to higher disability ratings for bilateral hearing loss and diabetes mellitus are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a rating greater than 10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).  

4.  The criteria for specially adapted housing or special home adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.809 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Withdrawn Claims 

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In November 2014, the Veteran filed a substantive appeal to the RO's decision denying service connection for neck and arm conditions and higher disability ratings for bilateral hearing loss and diabetes mellitus perfecting his appeal to the Board.  See Rating Decision dated in May 2013.  In a written statement submitted in December 2015, he requested withdrawal of his appeals of these issues.  See Correspondence from Veteran's attorney, dated December 14, 2015.  In view of his expressed desire, further action with regard to these claims is not appropriate. 

Accordingly, the Board does not have jurisdiction to review the appeals of the claims for entitlement to service connection for neck and arm conditions and entitlement to higher disability ratings for bilateral hearing loss and diabetes mellitus; and they are dismissed.

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the increased rating issue decided in the instant document, VA provided adequate notice in letters sent to the Veteran in January 2007.  A February 2012 letter advised the Veteran of the evidence necessary to support a claim for specially adapted housing.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  As stated previously, this matter has been remanded and the development ordered by the Board has been completed sufficiently so that the claim may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records, pertinent post-service records, and Social Security Administration (SSA) records, have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded several VA compensation examinations in June 2007, January 2011, March 2012, and July 2014 assessing and reassessing the severity of his service-connected PTSD.  These examination reports adequately document the symptoms and functional effects of this service-connected disability and so provide the information necessary for the Board to evaluate it.  The Board notes that although a GAF score was not provided as part of the 2014 examination, an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There also several examinations of record that convey sufficient information to make a determination on the claim for specially adapted housing.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

III.  Law and Analysis for Increased Ratings

The Veteran is seeking a disability rating greater than 10 percent for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  In evaluating the severity of the Veteran's anxiety disorder, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's anxiety disorder throughout the pendency of his claim.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in November 2008.  Hence, DSM-IV is still the governing directive for this case.

As this is a claim for increased rating, the Board will not repeat the Veteran's stressful events in this decision, but they have been reviewed and are taken into consideration.  The current 10 percent evaluation is based, in part on findings from a June 2007 VA examination report which show the Veteran exhibited classic PTSD symptoms including intrusive distressing recollections, persistent avoidance, diminished interest/participation in significant activities, difficulty falling/staying asleep, irritability, anger outbursts, hypervigilance, and exaggerated startle response.  Overall the severity of the symptoms was described as mild with a frequency of several times per week for re-experiencing symptoms.  Intercurrent stressors that contributed to his sadness included the suicide of his 15 year old son in 1985 and his sister's death 2 years prior.  He had a serious alcohol problem until 1992, at which time he gave it up.  The Veteran reports his retirement has contributed to his present flooding of memories and that attending group therapy has been helpful.

In terms of his relationships with others, the Veteran reported being married three times and had fairly distant relationship with his biological daughter.  He retired in 2005 because he was eligible by age or duration of work, but also indicated medical/physical problems.  He noted that while employed he got along with his co-workers.  The Veteran was involved with church and enjoyed going out to the driving range to hit golf balls as a leisure activity.  

During the mental status evaluation, the Veteran was clean, neatly groomed, casually dressed, friendly and cooperative.  His mood was good and affect was appropriate.  He displayed good eye contact and psychomotor activity was unremarkable.  His speech was spontaneous and he was alert and fully oriented, displaying no gross memory impairments or attention difficulties.  The Veteran's thought process and content were unremarkable with no evidence of hallucinations, delusions, inappropriate behavior, or obsessive/ritualistic behavior.  The Veteran was of average intelligence, understood the outcome of behavior and had insight into his problems.  He had good impulse control and displayed no difficulties with activities of daily living or personal hygiene.  He denied suicidal or homicidal ideation.  

After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, diagnoses of chronic PTSD, and alcohol dependence in full sustained remission were made and a GAF score of 62 was assigned.  The examiner concluded the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  Moreover the Veteran's prognosis for improvement of psychiatric condition and impairment in functional status was considered good.  

VA outpatient treatment records show continued monitoring of the Veteran's PTSD and include reports from psychotherapy sessions, medications prescribed during visits to the VA mental health clinic, and a record of behavior observed by medical staff.  He also struggled with chronic pain from a back disability.  Overall the clinical findings from these records are not materially different from those reported on the 2007 VA examination and show that in general the Veteran was a regular and active participant in group therapy and benefitted from peer leadership, interactions, and feedback.  

During individual evaluation in July 2008, the Veteran reported good mood and denied any major change in frequency of flashbacks or nightmares, but continued to struggle with insomnia.  There were no marital issues and he continued to play golf for leisure activity.  He denied active suicidal or homicidal ideation.  Clinical findings about a year later in 2009, however, indicate that the Veteran admitted to increased irritability partly related to chronic pain issues and hearing deficits.  He reported no change in the frequency of flashbacks or nightmares, but was sleeping a little longer without insomnia and stayed busy working in the yard.  His affect was within normal limits with no active suicidal or homicidal ideation.  By January 2010, the Veteran reported a decrease in the frequency of nightmares, but noted an increase in their intensity.  The most recent entry shows that in September 2010, he had a brief period of significant insomnia and an increase in flashbacks and nightmares in the context of pain and a new medication trial.  He also noted some passive suicidal ideation related to the death of his sister-in-law and his wife's surgery.  However these records also show he indicated some improvement in his symptoms with medication.  See VA Psychiatry Outpatient Notes from Gainseville VAMC dated May 2008 to September 2010.

A January 2011 VA examination to assess the current state of his service-connected PTSD showed the Veteran continued to meet the diagnostic criteria for PTSD, but did not otherwise reveal any significant changes in comparison to his last examination in 2007.  His current complaints were of mild depressed mood that occurred 2-3 times per month that at times lasted all day and other times lasted less than 30 minutes.  He also complained of other mild PTSD symptoms including intrusive memories, nightmares, flashbacks, avoidance, irritability, hypervigilance, startle response that occur at least once a week, but noted some improvement with medication and supportive psychotherapy.  The Veteran remained married to his third wife of 19 years and described the marriage as "ok" with "ups and downs."  He remained estranged from his two children from a prior marriage.  He noted having lots of acquaintances but only 1-2 close friends.  He had no history of suicide attempts or violence.  He continued to attend church, but no longer played golf following two stent procedures, indicating that he would enjoy a whole lot of things if he were in better physical health.  

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable and his speech was spontaneous clear and coherent.  He was fully oriented and displayed no gross memory impairments.  He was friendly and attentive with normal affect and mood.  His attention was intact and his thought process and content were unremarkable with no evidence of delusions, inappropriate behavior, obsessive ritualistic behavior, or panic attacks.  His judgment and insight were intact.  He displayed no difficulties with activities of daily living or minimum personal hygiene.  He denied suicidal or homicidal ideation and his impulse control was fair with no episodes of violence. 

After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner concluded the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  Diagnoses of chronic PTSD, and alcohol dependence in full sustained remission were made and a GAF score of 65 was assigned for relatively mild symptoms that did not result in significant impairment in occupational or social functioning.

During VA examination in March 2012, the Veteran reported little change in his personal history since his last examination.  He remained married to his third wife of 23 years, and described the marriage as "great."  On this occasion he expanded on his employment history reporting that he was employed for 13 years as a sergeant at a corrections department and left due to the stress related to this position.  However he was later employed at the VA as a supervisor of the housekeeping department until his retirement in 2005 following back surgery which made walking difficult. 

The Veteran reported having daily depressed mood for the last year and weekly anxiety that can last hours.  He reported sleeping only 4 hours a night and that his lack of sleep contributed to his depression.  He reported occasional passive suicidal ideation, but denied any intent.  He denied having any visual or auditory hallucinations.  After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner concluded the Veteran's level of occupational and social impairment due to PTSD symptoms resulted in mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication and a GAF score of 60 was assigned.  

The Veteran was most recently evaluated for his PTSD in July 2014.  At that time the examiner concluded that the Veteran continued to meet the diagnostic criteria for PTSD with no other mental disorder diagnosed.  His primary complaints were of depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood and nightmares.  The examiner noted that since the last VA examination in 2012, the Veteran had been the primary care giver to his wife of 25 years, who was suffering from dementia Alzheimer's-type and refusing to eat.  She had recently been placed in ACFL as she was deteriorating and required more care than the Veteran could provide.  On exam affect was within normal limits with no active suicidal or homicidal ideation. 

After reviewing the Veteran's VA records, performing an examination, and considering the Veteran's medical history, the examiner concluded that the Veteran continued to meet the DSM-5 criteria for PTSD.  Although he did not provide a GAF score, the examiner indicated that the Veteran's level of psychiatric impairment was best summarized as occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  No other mental disorders were diagnosed.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that his PTSD does not more nearly approximate the criteria for a 30 percent or higher rating.  Although he has reported difficulties due to depression, anxiety, sleep impairment, nightmares, and irritability, these symptoms do not interfere with his activities of daily living.  The relevant clinical findings support this level of disability, largely showing that his symptoms continue to wax and wane, but in general are under control.  So while the evidence shows short periods of when he was doing better and doing worse, the Veteran is actually able to function fairly well.  Even by the Veteran's own account, his symptoms were less disabling and on occasion improved through the use of prescription medications and psychotherapy.  The Board does not discount the effect of PTSD on the Veteran's daily life, the nature, frequency, duration, and severity of his symptoms are better described by the criteria for the 10 percent rating.

To the degree the Veteran's PTSD makes social interactions complicated, the evidence shows he has the ability to establish and maintain effective relationships as shown by his supportive and positive relationship with his wife.  Recent records show that he appeared to be adapting to her illness and was committed to her welfare and supportive of her.  Moreover, group therapy notes generally show that he interacted well in that setting and attended such sessions on a fairly regular basis.  There is also no evidence that prior to his retirement, the Veteran had significant decreases in work efficiency.  The Board notes that despite his PTSD symptoms, he was able to maintain two periods of prolonged employment over the years as a corrections officer and later as a VA housekeeping supervisor.  The Veteran has also reported meaningful leisure pursuits including watching television and regular church attendance.  

Further, VA examiners have specifically found that the Veteran's PTSD symptoms either were not severe enough to interfere with occupational and social functioning or, at most, resulted in occupational and social impairment due to mild or transient symptoms consistent with the criteria for a 10 percent rating.  In general, the Veteran functions independently, appropriately, and effectively.  His affect in general has been appropriate to mood and he has required no inpatient psychiatric treatment.  Instead the evidence shows the Veteran's increasing difficulties due to chronic pain issues, but do not otherwise indicate a significant worsening or additional symptoms to warrant a higher evaluation greater than 10 percent.  

In reaching this determination, the Board acknowledges that the March 2012 VA examiner assigned a GAF score of 60, which arguably reflects greater impairment than contemplated by the assigned 10 percent rating due to moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  In this case, the Board finds that the examiner's clinical findings at the March 2012 examination, and his reports of his symptoms do not support a higher rating despite the GAF score. The Veteran has friends and attends church and there is no indication that his psychiatric condition renders him unable to keep a job.  In fact by his own admission that termination of employment was occasioned by his retirement following more than 20 years of successful employment as sergeant and supervisor.  He has not claimed any hospitalization because of his mental disorder.  Further, the Veteran also has generally shown an ability to cope with difficult circumstances, particularly in the face of his wife's devastating illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The remaining GAF scores of record are 62 and 65 indicating mild symptoms (e.g., depressed mood, mild insomnia,) OR generally functioning pretty well, has some meaningful interpersonal relationships (e.g., occasional truancy or theft within the household).  These GAF scores are consistent with the symptomatology noted, and do not provide a basis for assignment of a higher rating for the Veteran's PTSD.  

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher disability rating for his service-connected PTSD.  The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration, and staged ratings are not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


IV.  Law and Analysis for TDIU

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU.  The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Service connection is currently in effect for the following disabilities: bilateral hearing loss (60 percent disabling); lumbosacral strain with lumbar discectomy (40 percent disabling); coronary artery disease, status post stenting (30 percent disabling); diabetes mellitus (20 percent disabling); and tinnitus, PTSD, and radiculopathy of the right lower extremity (10 percent disabling each).  The combined rating for the service-connected disabilities is 90 percent.  Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the Veteran's service connected disabilities render him unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On his application for a TDIU, the Veteran indicated he was last employed in January 2006 as a housekeeping supervisor for the Gainesville VA Medical Center (VAMC).  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability dated in January 2012.  He indicated that he could no longer work due to his service connected low back disability, diabetes, hearing loss, PTSD, and coronary artery disease.

Employment Information received from the Gainesville VAMC confirms that the Veteran had been employed as a Housekeeping Aid Supervisor from December 2000 to December 2005.  He worked 40 hours a week and had lost no time in the preceding 12 months due to disability.  No concessions were made to the Veteran in this employment.  It was noted that the reason for his termination was voluntary retirement.  See VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, dated in January 2007.  Other evidence in the record shows that prior to 2005, the Veteran was employed as a sergeant in the Department of Corrections and retired due to his low back condition.  See March 2012 VA general medical examination report.  

However also of record are medical opinions that lend support to an award of a TDIU.  The Veteran was afforded VA examinations in 2012 during which his service-connected disabilities were evaluated individually as to their impact on his employability.  The examiners' opined that individually, his service-connected disabilities did not preclude him from all employment.  See VA DBQ Hearing Loss/Tinnitus, PTSD, Back, Diabetes, and Ischemic Heart Disease, dated March 12, 2012.  However the VA general medical examiner in a separate opinion expressly found that it was at least as likely as not that Veteran's service-connected conditions in combination precluded gainful employment.  See also Vocational Evaluation from Vocational Management Services, Inc. dated September 29, 2013.  

Under the circumstances of this particular case, the Board finds, that at the very least, the evidence is in approximate balance as to whether the collective impact of the Veteran's service-connected disabilities would render him unable to sustain substantial gainful employment.  The Veteran's statements with respect to the combined effect of his service-connected disabilities, together with the medical evidence of record, support the conclusion that he is unemployable.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds his assertions about the severity of his service-connected disabilities and their collective impact on his ability to function in a work setting to be credible.  The Board further finds that the service-connected disabilities have clearly placed significant barriers to the Veteran's obtaining and securing substantially gainful employment.  These findings together are enough to support a determination that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the above, the Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU. 

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  In other words, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

V.  Law and Analysis - Specially Adapted Housing

The Veteran is seeking entitlement to financial assistance in acquiring specially adapted housing assistance or a special home adaptation grant.  He essentially asserts that his service-connected back and right leg radiculopathy disabilities cause him to fall and as a result his home should be specially adapted for a safety walk-in tub.  See VA Form 26-4555 (Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant) dated January 10, 2012.  See also Vocational Evaluation from Vocational Management Services, Inc. dated September 29, 2013.

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or, (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2015).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3-1/2 inches or more, or complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop.  See also 38 C.F.R. § 4.63.

Service connection is currently in effect for the following disabilities: bilateral hearing loss, rated as 60 percent disabling; lumbosacral strain with lumbar discectomy, 40 percent disabling; coronary artery disease, status post stenting, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, PTSD, and radiculopathy of the right lower extremity each rated as 10 percent disabling.  As a result of this decision he has also been granted TDIU.

Although the record shows that the Veteran experiences chronic back pain and radiculopathy of his right leg, the evidence does not that it results in the loss/loss of use of either lower extremity.  The Veteran's service-connected disabilities were most recently evaluated in July 2014.  At that time, the VA examiner concluded that the Veteran's back disability and right leg radiculopathy were not productive of functional impairment that would be equally served by amputation with prosthesis.  The Board acknowledges that the Veteran has mobility problems, but he is independent with his personal grooming activities and has retained the ability to walk with a cane, albeit for only short distances and a walker for longer distances outside the home.  While the Veteran may well have challenges in everyday living due to his service-connected disabilities, they do not amount to the specific level of impairment necessary to satisfy the legal criteria for the benefits sought. 

The Veteran is not service-connected for any disability of either upper extremity.  He has not lost the use of both lower extremities or the use of one or both upper extremities.  Moreover, he has not suffered blindness in either eye, subdermal burns, or residuals of organic disease or injury, nor has he claimed that he experiences these disabilities.  He is not service-connected for any such disabilities.  Thus, the Veteran does not have the disability, or combination of disabilities, necessary to meet the requirements for entitlement to specially-adapted housing.  As such, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

The claim of entitlement to service connection neck and arm conditions is dismissed.

The claim of entitlement to an initial disability rating greater than 60 percent for bilateral hearing loss is dismissed.

The claim of entitlement to an initial disability rating greater than 20 percent for diabetes mellitus is dismissed.

Entitlement to a disability rating greater than 10 percent for PTSD is denied. 

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.

Entitlement to specially adapted housing or special home adaptation grant is denied.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


